In re Abney, Minnie; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Calcasieu, 14th Judicial District Court, Div. “E”, No. 9889-84; to the Court of Appeal, First Circuit, No. KW90-0772.
Granted. Judgment of the trial court revoking probation is vacated. The case is remanded to the district court with instructions to the trial judge to consider alternate measures of punishment other than impris*639onment. See Bearden v. Georgia, 461 U.S. 660, 103 S.Ct. 2064, 76 L.Ed.2d 221 (1983).